DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-12, 14, 16-18, and 20 have been considered but are moot because the new ground of rejection does not rely on all the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20190289635- PCT Pub No. WO2017/049560 – Mar. 30, 2017) in view of Matsumura et al (US 20200344100) and further in view of Xia et al (US 20160100398).

As to claim 1 Wang discloses a method, comprising: receiving, by a processor of an apparatus, from a network node a scheduling of a plurality of starting slots for an uplink (UL) transmission by the apparatus (Wang, s202 of Fig.2 ¶0021-3rd sentence- the UE receives a UL grant which schedules a subframe for UL transmission; ¶0021- 7th sentence- the UE selects a PUSCH start position from available candidate position(s). ); performing, by the processor, a listen-before-talk (LBT) procedure (Wang ¶0021- 6th sentence- at step 202, the UE performs listen-before-talk (LBT); Fig.4, ¶0027- 1st and 2nd sentences- candidate starting positions) ; and performing, by the processor, the UL transmission with an initial slot of the UL transmission in one of the plurality of starting slots based on a result of the LBT procedure (Wang ¶0020¶0021, s201-203- UE transmits a PUSCH in the scheduled subframe starting from one available starting position of multiple candidate starting positions in the scheduled subframe if the LBT is successful…Fig.1, ¶0020-5th and 6th sentences- The UE performs LBT right before the scheduled subframe, but the LBT failed,….. Then, the UE may perform LBT again- claimed LBT procedure);
Wang however is silent wherein the performing of the UL transmission comprises performing a physical uplink control channel (PUCCH) transmission with orthogonal covering code (OCC) applied to a PUCCH format to support multiplexing. However, in an analogous art Matsumura remedies this deficiency: (Matsumura ¶0038- 2nd sentence- Pre-DFT OCC may be applied to data symbols in PUCCH format 4.¶0042-last sentence-  If the pre-DFT OCC length is four, PUCCH of four UEs are code-division-multiplexed (CDM) using up to four OCCs. ¶00061- 1st sentence; ¶0079- last sentence; ¶0085; ¶0098- last sentence). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Wang with that of Matsumura for the purpose of code-division-multiplex (CDM) PUCCHs of a plurality of user terminals (Matsumura ¶0038- last sentence).
Wang and Matsumura combined however are silent wherein the PUCCH transmission comprises transmission of a plurality of reference signal (RS) resource elements (REs) and a plurality of uplink control information (UCI) REs such that: each RS RE of a first subset of the plurality of RS REs is transmitted between two respective UCI REs of the plurality of UCI REs, and each UCI RE of a second subset of the plurality of UCI REs is transmitted between one respective RS RE of the plurality of RS REs and another UCI RE of the second subset. However in an analogous art Xia remedies this deficiency:(Xia, Fig.1, ¶0153, ¶0183- where an RI and at least one of an ACK and a NACK, which are in the UCI, are carried on either side of a UL DMRS- in other words DMRS REs/symbols are between some CQI/PMI REs/symbols (up top) and some CQI/PMI REs/symbols (up top) are between one DMRS RE/symbol and one CQI/PMI RE/symbol. DMRS is between the ACKs/NACKs and ACK/NACK, at symbol 5, is transmitted between DMRS symbol 4 and ACK/NACK symbol 10).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Wang and Matsumura with that of Xia for the purpose of improving data transmission rate and network throughput (Xia ¶0183- 1st sentence).

As to claim 14 the combined teachings of Wang, Matsumura and Xia disclose the method of Claim 13, wherein the performing of the PUCCH transmission with the OCC applied to the PUCCH format to support multiplexing comprises performing the PUCCH transmission with the OCC applied to PUCCH format 2 (Matsumura ¶0036- 1st sentence- PUCCH format 2 is a short PUCCH) 

As to claim 16 Wang discloses a method, comprising: detecting, by a processor of an apparatus, an existence of any preamble (Wang ¶0021-penultimate sentence Fig.4, ¶0027- 3rd and 4th sentence); and performing, by the processor, an uplink (UL) transmission without first performing a listen-before-talk (LBT) procedure responsive to no preamble being detected- -in other words a first LBT that detects a transmission (busy) and then performing a second LBT (claimed LBT procedure) (Wang Fig.1, ¶0020-5th and 6th sentences- The UE performs LBT right before the scheduled subframe, but the LBT failed,….. Then, the UE may perform LBT again…); 
Wang however is silent wherein the performing of the UL transmission comprises performing a physical uplink control channel (PUCCH) transmission with orthogonal covering code (OCC) applied to a PUCCH format to support multiplexing. However, in an analogous art Matsumura remedies this deficiency: (Matsumura ¶0038- 2nd sentence- Pre-DFT OCC may be applied to data symbols in PUCCH format 4.¶0042-last sentence-  If the pre-DFT OCC length is four, PUCCH of four UEs are code-division-multiplexed (CDM) using up to four OCCs. ¶00061- 1st sentence; ¶0079- last sentence; ¶0085; ¶0098- last sentence). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Wang with that of Matsumura for the purpose of code-division-multiplex (CDM) PUCCHs of a plurality of user terminals (Matsumura ¶0038- last sentence).
Wang and Matsumura combined however are silent wherein the PUCCH transmission comprises transmission of a plurality of reference signal (RS) resource elements (REs) and a plurality of uplink control information (UCI) REs such that: each RS RE of a first subset of the plurality of RS REs is transmitted between two respective UCI REs of the plurality of UCI REs, and each UCI RE of a second subset of the plurality of UCI REs is transmitted between one respective RS RE of the plurality of RS REs and another UCI RE of the second subset. However in an analogous art Xia remedies this deficiency:(Xia, Fig.1, ¶0153, ¶0183- where an RI and at least one of an ACK and a NACK, which are in the UCI, are carried on either side of a UL DMRS- in other words DMRS REs/symbols are between some CQI/PMI REs/symbols (up top) and some CQI/PMI REs/symbols (up top) are between one DMRS RE/symbol and one CQI/PMI RE/symbol. DMRS is between the ACKs/NACKs and ACK/NACK, at symbol 5, is transmitted between DMRS symbol 4 and ACK/NACK symbol 10).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Wang and Matsumura with that of Xia for the purpose of improving data transmission rate and network throughput (Xia ¶0183- 1st sentence).

As to claim 17 the combined teachings of Wang, Matsumura and Xia disclose the method of Claim 16, wherein the UL transmission comprises a physical random channel (PRACH) transmission, (Matsumura ¶0145- 1st sentence- a random access channel (PRACH (Physical Random Access Channel)) and so on are used as uplink (UL) channels ).  

As to claim 20 the combined teachings of Wang, Matsumura and Xia disclose the method of Claim 16, wherein the performing of the PUCCH transmission with the OCC applied to the PUCCH format to support multiplexing comprises performing the PUCCH transmission with the OCC applied to PUCCH format 2 or format 3 to support multiplexing by code division multiplexing (CDM) (Matsumura ¶0036- PUCCH format 2 is a short PUCCH for UCI of more than two bits (see, for example, FIG. 1A).

Claim 2 and 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura view of Xia and further in view of Mukherjee et al (US 20160143014).

As to claim 2 the combined teachings of Wang, Matsumura and Xia discloses the method of Claim 1, however silent wherein the performing of the UL transmission with the initial slot of the UL transmission in one of the plurality of starting slots based on the result of the LBT procedure comprises: selecting a first starting slot of the plurality of starting slots to begin the UL transmission responsive to the result of the LBT procedure indicating no other transmission in the first starting slot and selecting a second starting slot of the plurality of starting slots after the first starting slot to begin the UL transmission responsive to the result of the LBT procedure indicating at least one other transmission in the first starting slot. However, in an analogous art Mukherjee remedies this deficiency: (Mukherjee ¶0037- 2nd sentence- performing the LBT procedure further comprises, upon determining that the observed channel is idle during the first CCA slot, ¶0043- last sentence- Performing the LBT procedure further comprises deferring a start of the next CCA slot to a next desired CCA slot starting point if the decision is made to defer the next CCA slot,).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Wang, Matsumura and Xia with that of Mukherjee for the purpose of deferring a starting point of a slot to a next desired slot (Mukherjee ¶0043- last sentence)

As to claim 3 the combined teachings of Wang, Matsumura, Xia and Mukherjee discloses the method of Claim 2, wherein the at least one other transmission comprises a physical random access channel (PRACH) transmission by another apparatus (Matsumura ¶0145- 1st sentence- a random access channel (PRACH (Physical Random Access Channel)) and so on are used as uplink (UL) channels ). 

Claims 5, 7 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura, in view of Xia and further in view of Babaei et al (US 20170332410).
As to claim 5 the combined teachings of Wang, Matsumura and Xia disclose the method of Claim 1, however silent wherein the preamble is cell-specific with respect to a cell with which the apparatus is associated. However, in an analogous art Babaei remedies this deficiency: (Babaei ¶0182- 2nd sentence- Value of m may be configured at RRC or through DCI signaling as a cell specific). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Wang, Matsumura and Xia with that of Babaei for the purpose of associating a preamble with a cell-specific parameter (Babaei ¶0182).

As to claim 7 the combined teachings of Wang, Matsumura and Xia disclose the method of Claim 1, however silent wherein the preamble indicates a duration of the UL transmission. However, in an analogous art Babaei remedies this deficiency: (Babaei ¶0152- 3rd sentence- UE may consider the duration of LBT and/or DL/UL switching time when choosing the preamble. ¶0153- 1st sentence). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Wang, Matsumura and Xia with that of Babaei for the purpose of determining a duration of UL transmission (Babaei ¶1042- 2nd sentence).

As to claim 8 the combined teachings of Wang Matsumura, Xia and Babaei disclose the method of Claim 7, wherein the preamble further indicates an identification of a serving cell (Babaei ¶0189- 5th sentence- wireless device may determine a plurality of (e.g., RA-RNTIs) corresponding to the plurality of preambles)

As to claim 9 the combined teachings of Wang, Matsumura and Xia discloses the method of Claim 1, wherein the performing of the LBT procedure comprises: detecting an existence of any preamble before performing the UL transmission (Wang ¶0021- last three sentences- after LBT succeeds, the UE selects a PUSCH …preamble can also be sent before PUSCH if necessary); performing the LBT procedure before the UL transmission responsive to one other preamble- in other words a first LBT that detects a transmission (busy) and then performing a second LBT (claimed LBT procedure) (Wang Fig.1, ¶0020-5th and 6th sentences- The UE performs LBT right before the scheduled subframe, but the LBT failed,….. Then, the UE may perform LBT again…).
Wang, Matsumura and Xia however are silent where this procedure is responsive to a preamble transmitted by one other apparatus. However in an analogous art Babaei remedies this deficiency: (Babaei ¶0174- 7th sentence- two or more UEs attempts to transmit PRACH with TA=0 and the one or more UEs at the cell edge is transmitting PUSCH/PUCCH, the LBT of the UE(s) that attempt(s) to transmit PRACH) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Wang, Matsumura and Xia with that of Babaei for the purpose of detecting preamble from another device that transmits a preamble before its PUSCH (Babaei ¶0174- 7th  sentence).

As to claim 10 the combined teachings of Wang, Matsumura, Xia and Babaei disclose the method of Claim 9, wherein the UL transmission comprises a physical random channel (PRACH) transmission, a physical uplink shared channel (PUSCH) transmission, a physical uplink control channel (PUCCH) transmission (Babaei ¶0174- 7th sentence). 

As to claim 11 the combined teachings of Wang, Matsumura, Xia and Babaei disclose the method of Claim 9, wherein the performing of the LBT procedure comprises performing the LBT procedure based on the other preamble transmitted by one other apparatus being detected plus on one or more of (Babaei ¶0174- 7th sentence): the other preamble belonging to a same serving cell with which the apparatus is associated (Babaei ¶0174- 7th sentence- two or more UEs are located in the cell edge); and the UL transmission being within a duration of one other UL transmission by the other apparatus as indicated in the other preamble (Babaei ¶00153; ¶0182).

As to claim 12 the combined teachings of Wang, Matsumura, Xia and Babaei discloses the method of Claim 11, wherein the UL transmission comprises a physical random channel (PRACH) transmission: and wherein the other UL transmission comprises a physical uplink shared channel (PUSCH) transmission a physical uplink control channel (PUCCH) transmission, (Babaei ¶0174- 7th sentence- two or more UEs are located in the cell edge and one or more of them attempts to transmit PRACH with TA=0 and the one or more UEs at the cell edge is transmitting PUSCH/PUCCH).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura, in view of Xia,  in view of Babaei and further in view Alfarhan et al (US 20210274555).

As to claim 18 the combined teachings of Wang, Matsumura and Xia disclose the method of Claim 16, however silent wherein the performing of the LBT procedure comprises performing the LBT procedure based on the preamble transmitted by one other apparatus being detected plus on one or more of: the detected preamble belonging to a same serving cell with which the apparatus is associated; and the UL transmission being within a duration of one other UL transmission by the other apparatus as indicated in the preamble, wherein the UL transmission comprises a physical random channel (PRACH) transmission, and wherein the other UL transmission comprises a physical uplink shared channel (PUSCH) transmission, a physical uplink control channel (PUCCH) transmission. 
However, in an analogous art Babaei remedies this deficiency: (Babaei ¶0174- 7th sentence- two or more UEs attempts to transmit PRACH with TA=0 ; ¶0174- 7th sentence- two or more UEs are located in the cell edge; ¶0153- 1st sentence; ¶0174- 7th sentence- one or more of them attempts to transmit PRACH with TA=0 and the one or more UEs at the cell edge is transmitting PUSCH/PUCCH). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Wang and Myung with that of Babaei for the purpose of associating a preamble with a cell-specific parameter (Babaei ¶0182).
Wang Matsumura, Xia and Babaei however are silent where performing the LBT procedure followed by the UL transmission responsive to one other preamble being transmitted by one other apparatus being detected. However, in an analogous art Alfarhan remedies this deficiency: (Alfarhan Fig.3, ¶0193- 1st sentence- first WRTU initiate LBT procedure; 3rd sentence- second WRTU initiate LBT ¶0193- 6th sentence- Since the channel is now available, the second WTRU 102b may send its RA preamble 320b. 8th sentence- the first WTRU 102a may send its RA preamble 320a). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Wang Matsumura, Xia and Babaei with that of Alfarhan for the purpose of PRACH preamble selection by a set of WTRUs (Alfarhan ¶0171- 1st sentence).


Allowable Subject Matter
Claims 21 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al – Methods and Apparatus and Systems for Interference Management in a Full Duplex Radio System- US 20160330011, Fig.6A
Chen et al- Methods and Apparatus for UL DM-RS overhead Reduction- US 20150282158, Fig.8.
Huang et al- Controlling Multiplexing of a Reference Signal on an Uplink Shared Channel- US 20190222399, Fig.4B.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462